Citation Nr: 1729582	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right eye disability including impaired vision and dry eyes; and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection left eye disability including variable amplitude esotropia and amblyopia; and, if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of head trauma including traumatic brain injury (TBI) and headache; and, if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been presented to reopen the previously denied claims.


FINDINGS OF FACT

1.  The claim for service connection for right eye disability was denied in an April 2007 unappealed rating decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

2.  The claim for service connection for left eye disability was denied in an April 2007 unappealed rating decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

3.  The claim for service connection for residuals of head injury to include TBI and headache was denied in a June 2010 unappealed rating decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of head injury to include TBI and headache.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that, although the RO obtained a VA TBI examination in August 2012 and a VA eye examination in October 2012, which are adequate, VA is not required to provide a medical examination or obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the appeal.

II.  Reopening Previously Denied Claims

The Veteran seeks service connection for a right and left eye disabilities.  VA received a claim for service connection for the eyes in March 1992.  See VA Forms 21-4138 (March 1992).  In a June 1992 rating decision, the RO denied the claims on the basis that the evidence showed that the current disabilities were not incurred in or aggravated by service.  It was noted that the Veteran had left eye problems since childhood, and that the currently shown disability existed prior to service and was not aggravated by service.  See Rating Decision (June 1992).  A letter dated in June 1992 notified the Veteran of that decision.  See Notification Letter (June 1992).  No appeal was filed and that decision became final.  38 U.S.C.A. § 7105 (b), (c) (West 2014); 38 C.F.R. §§ 3.160(d).

On multiple occasions between February 1994 and January 2007, the Veteran requested that the RO reopen the claims for service connection for right and left eye disabilities.  See VA Forms 21-4138 (February 1994), (June 1994), (August 2003), and (January 2007).  The RO denied each petition to reopen because new and material evidence had not been received.  See Rating Decisions (June 1994), (October 1994), (May 2004), and (April 2007).  This appeal arises from the Veteran's May 2009 request to reopen the claims for service connection for the eyes and the RO's June 2010 denial of that petition.  See VA Form 21-4138 (May 2009); Rating Decision (June 2010).


In addition, the Veteran seeks service connection for residuals of head trauma including TBI and headache.  VA received a claim for residuals of head trauma in May 2009.  See VA Form 21-4138 (May 2009).  In a June 2010 rating decision, the RO denied the claim because the evidence showed no residuals of head trauma to include TBI and headache disorder.  See Rating Decision (June2010).  A letter dated in June 2010 notified the Veteran of that decision.  See Notification Letter (June 2010).  No appeal was filed and that decision became final.  38 U.S.C.A. § 7105 (b), (c) (West 2014); 38 C.F.R. §§ 3.160(d).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Having carefully reviewed the evidence of record the Board finds that new and material evidence has not been received to reopen the claims of entitlement to service connection for right eye disability, left eye disability, and residuals of head injury to include TBI and headaches.

1.  Right and Left Eye Disability

The claims for service connection for right and left eye disabilities were denied in April 2007 because the evidentiary submissions did not show that the eye disabilities shown were linked to service, or in other words, were incurred in or aggravated by service.

At the time of the April 2007 decision, the evidence of record included statements from the Veteran along with STRs, VA treatment records, and private treatment records.

Report of enlistment examination dated in May 1979 reflects a history of childhood left eye surgery-not considered disabling.  Summary of defects noted "defective color vision."  Corrected vision was 20/20 in each eye.  On history part of the exam, the Veteran denied eye trouble.  A September 1979 optometry clinic note reflects normal fundi and refractive error.

STR dated in November 1980 reflects complaints of headache related to motor vehicle accident (MVA).  The Veteran had multiple lacerations and contusions (cuts and bruises), described as minor, including to the face that were sutured.  History of severe headache for 2 days following concussion from MVA was noted.  A February 1981 note reflects that the Veteran reported he was hit in the eye while playing ball and had been seeing spots for 1 day since this event.  An ophthalmology consultation dated in March 1981 reflects a history of eye surgery at age 6 and left eye amblyosis.  The impression was amblyopia.  An April 1982 note shows complaints of left eye pain and swelling for 1 day.  The Veteran reported that he was struck with a rubber band in the eye the day before.  The impression was normal (unchanged) with no apparent external or internal eye damage, and normal intraocular pressure.  A March 1983 note reflects a routine optometry visit to obtain military glasses.  Report of separation examination dated in September 1983 reflects normal clinical evaluation except for "eye" due to the need for eye glasses to correct vision.  Report of medical history dated September 1983 reflects a positive history for eye trouble, but no other positive history to include for headaches, head injury, or periods of unconsciousness.

A February 1992 letter from a private physician reflects that the Veteran had a history of eye muscle surgery as a child, but that he had done well until recently when he developed double vision while reading.  The impression was variable esotropia.  See Medical Treatment Record - Non-Government Facility (February 1992).  Other post service treatment records dated prior to April 2007 reflect ongoing and follow-up care for eye complaints to include diplopia, blurred/decreased vision, hyperopia, and amblyopia.

The recent evidentiary submissions since the April 2007 decision include the Veteran's statements, report of VA examination dated in October 2012, duplicate copies of STRs, VA treatment records, private treatment records, and Social Security disability records.  The recent evidentiary submissions, lay and medical, do not cure any prior evidentiary defect.  The medical evidence does not link the claimed eye conditions to service, and does not tend to show that right or left eye disorders are attributable to service-incurred in or aggravated by service.  To the extent that the Veteran is asserting that his conditions are attributable to service, to include his MVA in service, rubber band injury, etc., such contentions were previously of record and considered at the time of the prior denial.  Thus, this information is merely cumulative of information previously of record.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.

It is noted that the recent evidentiary submissions include report of VA eye examination dated in October 2012.  This examination report shows that the Veteran has had refractive amblyopia of the left eye since childhood.  The Veteran indicated a history of left eye refractive amblyopia with intermittent diplopia, and tearing.  The report reflects that the Veteran underwent strabismus surgery in 2010 due to worsening diplopia, which is "congenital defect" that progressively worsens.  The examiner opined that, because refractive amblyopia is caused by uncorrected refractive error during the eyes development from birth to 8 years old, the condition is not attributable to service.  Also, the examiner noted that STRs disclosed "no apparent internal or external damage" and; thus, the condition is not aggravated by trauma based on the clinical evidence and examiner knowledge.

The October 2012 VA examination report, while new, is not material evidence as it does not tend to show that left eye disorder was incurred in or aggravated by service.

Therefore, new and material evidence to reopen the previously disallowed eye claims has not been submitted.  Accordingly, the petitions to reopen are denied.

As an aside, the Board notes that "congenital or developmental defects" are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  It is further noted that the presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

2.  Head Injury with TBI, and Headache

The claim for service connection for residuals of head trauma including TBI and headache was denied June 2010 because the evidence showed no residuals of head trauma to include TBI and headache disorder.  See Rating Decision (June2010).

The evidence considered at the time of the June 2010 decision included statements from the Veteran along with STRs, VA treatment records, private treatment records, and report of VA examination dated in March 2010.  Although STRs document the Veteran's involvement in an MVA in 1980, neither the STRs nor the post service medical records reflect findings for abnormal pathology attributable to the MVA in service.  Report of VA examination dated in March 2010 reflects that there were no objective findings for TBI on in-person evaluation of the Veteran and that headache was not attributable to service.

The recent evidentiary submissions since the June 2010 decision include the Veteran's statements, report of VA examination dated in August 2012, duplicate copies of STRs, VA treatment records, private treatment records, and Social Security disability records.  These recent evidentiary submissions, lay and medical, do not cure any prior evidentiary defect.  The medical evidence does not show that the Veteran has residuals of head injury to include TBI or headache, or that headache is attributable to service.  To the extent that the Veteran is asserting that he has TBI and headache attributable to service, to include his MVA in service, such contentions were previously of record and considered at the time of the prior denial.  Thus, this information is merely cumulative of information previously of record.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.

It is noted that the August 2012 report of VA TBI examination reflects that evaluation showed no residuals of TBI-noting that, although the Veteran had sustained lacerations during his 1980 MVA, this "had nothing to do with the brain or brain injury (TBI)."  The August 2012 VA examination report, while new, is not material evidence as it does not tend to show that the Veteran has TBI as a residual of his MVA in service.

Therefore, new and material evidence to reopen the previously disallowed claim for service connection for residuals of head injury including TBI and headache has not been submitted.  Accordingly, the petition to reopen is denied.



ORDER

The petition to reopen the claim for service connection for a right eye disability is denied.

The petition to reopen the claim for service connection for a left eye disability is denied.

The petition to reopen the claim for service connection for residuals of head trauma including TBI and headache is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


